ORDER

PER CURIAM.
Michael Bennett appeals the final award of the Commission adopting the Administrative Law Judge’s decision denying his claim for an award of permanent total disability compensation from the Second Injury Fund. We find that the Commission’s conclusion Bennett is not permanently and totally disabled is supported by substantial evidence. Based on this determination, we also find that Bennett’s request to set aside his attorney fees award is moot.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).